On the trial of this ejectment it was admitted that the defendant was in possession, and that the land was once the property of Sarah Hoskins, who is now the wife of Joseph Rich, and they are the lessors of the plaintiff. The only question was whether a deed executed on 1 March, 1834, by John G. Hoskins and his then wife, the said Sarah, was valid to pass the title of the feme covert. The plaintiff's counsel insisted that the deed was invalid as to the said Sarah, first, because the commission to Brock and Ward, the two justices of the peace, to take the examination of Mrs. Hoskins, supposing it to have issued at the time insisted upon by the defendant, to wit, 17 February, 1834, in fact issued before the deed from Hoskins and wife was executed; secondly, because the commission when issued, and at the time the two magistrates acted under it, did not specify the particular deed as to which the examination was to be taken, but was left blank in that particular; thirdly, because the deed of Hoskins and wife to the defendant was not acknowledged by Hoskins    (241) before the commission issued, and in fact was not made until afterwards. (The other objections of the plaintiffs it is not material to state, as the court, in their view of the case, did not deem it necessary to notice them.) It was agreed, provided the court thought the evidence admissible which was objected to by the defendant because it contradicted the record, that the deed to the defendant was not executed until 1 March, 1834, on which day it was written and executed in the presence of the magistrates, Ward and Brock, who became subscribing witnesses *Page 172 
thereto, and then, on the same day, took the examination of Mrs. Hoskins, and made the return on the back of the deed, so that in fact, provided the evidence be admissible, the deed to the defendant was not acknowledged by Hoskins before the commission issued, and was not made until afterwards; and further provided the evidence be admissible which is objected to by the defendant for the same reason, that the deed was kept by the magistrates and not returned to court until May Term, 1839, and Hoskins died in April, 1834, so that, in fact, provided the evidence be admissible, the deed never was acknowledged by Hoskins in open court, and never was proven as to him. Upon these facts agreed, the court was of opinion against the defendant, and the jury having found in favor of the plaintiff, and a new trial having been moved for and refused, judgment was rendered for the plaintiff, from which the defendants appealed.
It is agreed that the lands were once the property of Mrs. Rich. The defendant is now in possession, and claims title to the same by a deed, written and executed on 1 March, 1834, by Mrs. Rich and her then husband, John G. Hoskins. The lessors of the plaintiff contended that Mrs. Hoskins (now Mrs. Rich) had never legally been privately examined as to her voluntary assent to the execution of that deed. (242) The defendant then produced a commission of two justices of the peace, signed by the clerk of the county court of Rowan, and issued at February Sessions, 1834, to take the private examination of Mrs. Hoskins as to the execution of a certain deed recited in the commission to have been then (17 February, 1834) executed by John Hoskins and Sarah, his wife, to Samuel Beeding, and that the said Samuel Beeding had procured the deed to be acknowledged or proven by the said John Hoskins before the justices of the court of pleas and quarter sessions of Rowan County. The commission recites that it was represented to the court that the said Sarah Hoskins, wife of John Hoskins, was, on account of sickness, unable to travel, etc. Under this authority, the defendant offered in evidence the certificate of the private examination of the feme covert by the said two justices, which certificate was indorsed on the deed, made and executed on 1 March, 1834, and after the order was made by the court to take her examination to a deed then said to bein esse, and after the date of the said commission. It appeared, therefore, from the order of the court granting the commission, and the commission itself issuing upon that order, that the deed of 1 March, 1834, was not the deed intended by the court or the parties to be submitted to the examination of the said commissioners. Their certificate indorsed *Page 173 
on the said deed of 1 March, 1834, was made without authority, and was, therefore, void. Waiving, therefore, the consideration of all other objections, the deed did not transfer the title to the land. The judgment must be
PER CURIAM.                                                  Affirmed.
(243)